19-11711-scc        Doc 179        Filed 02/15/21 Entered 02/15/21 18:49:52            Main Document
                                                Pg 1 of 1



                                                  Cancelled Hearing: February 17, 2021 at 11:00 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re                                                    :
                                                         :   Chapter 7
THE D&M CAPITAL GROUP, LLC                               :
                                                         :   Case No. 19-11711-scc
                                    Debtor.              :
                                                         :
---------------------------------------------------------x

NOTICE OF CANCELLATION OF HEARING ON TRUSTEE’S MOTION TO REJECT
         SUBLEASE AND FOR OTHER RELATED RELIEF (DOC. 133)

         PLEASE TAKE NOTICE, that the hearing to consider the Motion dated October 20,
2020 (Doc. 133) of Alan Nisselson, Trustee for the above-captioned chapter 7 Debtor, for an
order (a) authorizing the rejection of the Debtor’s unexpired prepetition Sublease of non-
residential real property located at 592 Fifth Avenue, 5th Floor, New York, NY 10036, under
which the Debtor is subtenant and the parties listed in the Sublease and in Exhibit “B” attached
to the Motion are the Sublandlord and Landlord, effective as of the Rejection Date (defined in
the Motion), (b) fixing a deadline for Sublandlord and Landlord to file proofs of claim for
rejection damages, and (c) granting such other and further relief is just, scheduled to be heard
before The Honorable Shelley C. Chapman, United States Bankruptcy Judge, on February 17,
2021 at 11:00 a.m., prevailing Eastern time, is cancelled.
Dated: New York, New York                   WINDELS MARX LANE & MITTENDORF, LLP
       February 15, 2021                    Attorneys for Alan Nisselson, Chapter 7 Trustee

                                            By:      /s/ Leslie S. Barr
                                                     Leslie S. Barr (lbarr@windelsmarx.com)
                                                     156 West 56th Street
                                                     New York, New York 10019
                                                     Tel. (212) 237-1000 / Fax. (212) 262-1215



{11895309:1}
